Filing Date: 6/12/20019
Claimed Priority Dates: 2/2/2015 (US 14/611,953)
                                    6/16/2011 (US 13/162,088)
Applicant(s): Dehe et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election in paper no. 5 filed on 9/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the species in Species Group 2, reading on the top view illustrated in figure 11A, the corrugations illustrated in figure 10G, and the method illustrated in figures 9A-9E and 2F-2O in the reply filed on 9/7/2021 is acknowledged.  The applicants indicated that claims 1, 3-9, 12 and 13 read on the elected species.  Claims 12 and 13, however, read on a non-elected species of the claimed invention.  Accordingly, claims 2 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyoshi (US 2009/0116675) in view of Abe (US 6284670).

Regarding claim 1, Miyoshi (see, e.g., figs. 11A-12) shows most aspects of the instant invention including a method of manufacturing a semiconductor device, the method comprising:
Etching a plurality of trenches in a substrate 81 (see, e.g., fig. 11C)
Forming a membrane layer 84 over the substrate comprising the plurality of features (see, e.g., fig. 11E)
Removing a portion of the substrate under the membrane (see, e.g., fig. 11F)
e.g., par. 0196) also teaches forming the features using anisotropic etching, but fails to specify using isotropic etching.  Abe, on the other hand, teaches using isotropic etching to round the corners of the features.  This would prevent stress from concentrating in the corners and promote smoothness of the inner bottom face of the features.  See, e.g., Abe: col.2/l.66-col.3/l.8 and col.10/ll.23-28.
Accordingly, it would have been obvious at the time of the invention to one of ordinary skill in the art to include the step of Abe in the method of Miyoshi, to prevent stress from concentration in the corners of the features and promote smoothness of their inner faces.
Regarding claim 3, Miyoshi (see, e.g., par. 0199/l.16) shows that the step of forming the membrane layer comprises depositing a polysilicon layer.
Regarding claim 9, Miyoshi (see, e.g., fig. 11D) shows the method further comprising the step of depositing a liner 83a over the plurality of features before forming the membrane layer 84.
Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyoshi/Abe in view of Alfons (US 2008/0104825).

Regarding claim 4, Miyoshi (see, e.g., fig. 12) teaches the steps of forming a back plate 97 over the membrane layer 93 but fails to show the step of forming a plurality of bumps over the membrane layer.  Alfons (see, e.g., par. 0054), in a similar method to Miyoshi, teaches doing so to prevent sticking the back plate to the membrane.
It would have been obvious at the time of the invention to one of ordinary skill in the art to include the step of Alfons of forming bumps over the membrane layer to prevent sticking the back plate to the membrane.
e.g., figs. 1, 2a, 2b and 4) shows the method further comprising:
Forming a first contact 8b to the substrate
Forming a second contact 8c to the back plate layer
Forming a third contact 8a to the membrane layer
Regarding claim 6, Alfons (see, e.g., par. 0140) teaches that the step of forming the back-plate layer comprises depositing a layer comprising silicon.
Regarding claim 7, Alfons teaches that the method further comprises:
Before forming the bumps, forming a sacrificial layer over the membrane layer, the sacrificial layer having bump holes (see, e.g., pars. 0134-0137)
Forming the bumps by depositing a bump liner over the sacrificial layer (see, e.g., par. 0139)
Removing the sacrificial layer between the membrane and the back plate layer (see, e.g., par. 0088/ll.17-25)
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyoshi/Abe in view of Jing.

Regarding 8, Miyoshi (see, e.g., figs. 11A and 11B) shows most aspects of the method of the instant invention including the steps of depositing a SiO2 mask 82a before forming the features, and patterning the masking layer for forming the features.  Miyoshi, however, fails to specify that the masking layer comprises a stack of SiO2/SiN, SiO2/Poly-Silicon/SiN, or SiO2/amorphous Si/SiN.  Jing (see, e.g., fig. 2(1)), on the other hand, in a similar method to Miyoshi teaches that a mask comprising a stack is equivalent to the mask of Miyoshi.
2 of Miyoshi because both of these were recognized in the semiconductor art as equivalents for their use as masking layers, as taught by Jing and Miyoshi, and because selecting among known equivalents would be within the level of ordinary skill in the art
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro whose telephone number is (571)-272-1716. The examiner can normally be reached on Monday through Thursday from 9:00 am to 7:00 pm.  If it is necessary, the examiner's supervisor, Wael Fahmy, can be reached at (571)-272-1705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814